Kupferman, J. (concurring).
I concur in the result on constraint of Matter of Stein v. Murphy (44 A D 2d 796 [1st Dept., 1974]) appeal dismissed on the ground there was no final determination within the meaning of the Constitution (34 N Y 2d 984).
McGivern, P. J., Nunez and Macken, JJ., concur with Lupiano, J.; Kupferman, J., concurs in a separate opinion.
Determination of the respondent Police Commissioner, dated October 6,1969, unanimously modified, on the law, without costs and without disbursements, to the extent of remanding to Special Term the factual issues as to what extent petitioner was responsible for the delay beyond 30 days in reaching a determination on the departmental charge against him and to what extent the delay is reasonable, and as so modified, the determination is confirmed.